RUBIO’S RESTAURANTS, INC.
 
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
 
This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”) is
entered into by and between Rubio’s Restaurants, Inc., a Delaware corporation
(the “Company”), and Marc S. Simon, an individual (the “Executive”), dated as of
January 8, 2010.
 
WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined in Section 1(a) of this Agreement).
 
WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with certain benefits upon Executive’s Involuntary Termination within
the twelve (12) month period immediately following a Change in Control.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:
 
1.           Certain Definitions.
 
(a)           “Change of Control” shall mean the occurrence of any of the
following: (i) the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets to any “person” (as such term is used
in Section 13(d) of the Exchange Act of 1934, as amended), entity or group of
persons acting in concert; (ii) any person or group of persons becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company’s then outstanding voting
securities; (iii) a merger, consolidation or other transaction of the Company
with or into any other corporation, entity or person, other than a transaction
in which the holders of at least 50% of the shares of capital stock of the
Company outstanding immediately prior thereto continue to hold (either by voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity or its controlling entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity (or its controlling entity) outstanding immediately after
such transaction; or (iv) a contest for the election or removal of members of
the Board of Directors of the Company that results in the removal from the Board
of at least 50% of the incumbent members of the Board.
 
(b)           “Involuntary Termination” shall mean (i) the termination of
Executive’s employment by the Company (or the surviving entity following a
Change of Control) for reasons other than for Cause or (ii) Executive’s
resignation for Good Reason, as those terms are defined below.
 
1

--------------------------------------------------------------------------------


 
(c)           “Good Reason” shall mean Executive’s resignation within sixty (60)
days after the occurrence of any of the following events without Executive’s
consent: (i) a material reduction in the aggregate level of Executive’s base
salary and incentive compensation opportunity (other than Company-wide
reductions or reductions generally applicable to positions of comparable
management authority within the surviving entity following a Change of Control);
(ii) a material reduction of Executive’s duties, responsibilities and
requirements so that Executive’s duties are no longer consistent with
Executive’s position immediately prior to a Change of Control; or (iii)
relocation of Executive’s primary place of employment by the Company (or the
surviving entity following a Change of Control) to a facility or location more
than fifty (50) miles from Executive’s primary place of employment immediately
prior to the Change in Control.
 
(d)           “Cause” shall mean Executive’s: (i) acts of theft, embezzlement,
fraud, material dishonesty or misappropriation of any of the Company’s (or a
surviving entity’s following a Change of Control) property, or conviction for,
or the entry of a plea of guilty or nolo contendere to, any felony, or to any
other crime involving dishonesty, moral turpitude, fraud or embezzlement; (ii)
breach of Company’s Nondisclosure or Confidentiality Agreement, which shall not
be subject to any cure; (iii) breach of any material provision of any written
agreement between the Executive and the Company (or the surviving entity
following a Change of Control), other than a breach as described in subsection
(ii) above, and the failure of Executive to cure such beach, if susceptible to
cure, within ten (10) days following Executive’s receipt of written notice of
such breach; (iv) failure or refusal to perform, or material negligence in the
performance of, Executive’s duties to the Company (or the surviving entity
following a Change of Control), or refusal or failure to follow or carry out any
reasonable direction of the board of directors of the Company (or of the
applicable supervisory personnel of the surviving entity following a Change of
Control), which failure or refusal, if susceptible to cure, remains uncured or
continues or recurs after ten (10) days following Executive’s receipt of written
notice specifying the nature of such failure or refusal; (v) inability to
perform the essential functions of Executive’s position, with or without
reasonable accommodation, due to a mental or physical disability; or (vi) 
death.
 
2.           Severance Package for Involuntary Termination Following a Change in
Control.  If, Executive is subject to Involuntary Termination during the twelve
(12) month period immediately following a Change in Control, the Company shall
provide Executive with a “Severance Package” that shall include (a) a “Severance
Payment” equivalent to twelve (12) months of Executive’s base salary in effect
immediately prior to the Change in Control, payable in accordance with Company’s
first regular payroll cycle occurring sixty (60) days following the termination
date; and (b)  the Company’s payment of the premiums required to continue
Executive’s group health care coverage for a period of twelve (12) months
following Executive’s termination, under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
Executive elects to continue and remains eligible for these benefits under
COBRA, and does not become eligible for health coverage through another employer
during this period.  In addition, if Executive’s spouse and/or dependents were
enrolled in the Company’s group health plan on the effective date of Executive’s
separation from the Company, the Company will pay the COBRA premiums for
Executive’s eligible dependents during the same severance period, but only to
the same extent that such dependents’ premiums under such plan were paid by the
Company prior to the effective date of Executive’s separation from the
Company.  The provisions in this Agreement will not affect the continuation
coverage rules under COBRA, except that the Company’s payment of any applicable
premiums during the severance period will be credited as payment by Executive
for purposes of Executive’s payment required under COBRA.  At the conclusion of
the severance period, Executive will be responsible for the entire payment of
premiums required under COBRA for the remaining duration of Executive’s and
Executive’s dependents’ eligibility for COBRA, if any.  Nothing in this letter
shall restrict the ability of the Company or its successor from changing the
provider and/or some or all of the terms of such health insurance plan, provided
that all similarly situated participants are treated the same.  Executive will
only receive the Severance Package if Executive:  (i) complies with all
surviving provisions of this Agreement; (ii) executes a full general release in
a form acceptable to the Company (or the surviving entity following a Change of
Control), releasing all claims, known or unknown, that Executive may have
against the Company (and the surviving entity following a Change of Control)
arising out of or any way related to Executive’s employment or termination of
employment with Company (or the surviving entity), and such release has become
effective in accordance with its terms prior to the sixtieth (60th) day
following the termination date; (iii) agrees to cooperate and assist the Company
with pending litigation during the twelve (12) month period Executive is
receiving benefits pursuant to the Severance Package; and (iv) agrees not make
any voluntary statements, written or oral, or cause or encourage others to make
any such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of the Company (or the
surviving entity following a Change of Control).
 
2

--------------------------------------------------------------------------------


 
3.           Application of Section 409A.
 
(a)           Notwithstanding anything set forth in this Agreement to the
contrary, no amount payable pursuant to this Agreement which constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code
(“Section 409A”) shall be paid unless and until the Executive has incurred a
“separation from service” within the meaning of Section 409A.  Further, to the
extent that the Executive is a “specified employee” within the meaning of
Section 409A as of the date of the Executive’s separation from service, no
amount that constitutes a deferral of compensation which is payable on account
of the Executive’s separation from service shall be paid to the Executive before
the date (the “Delayed Payment Date”) which is the first (1st) day of the
seventh (7th) month after the date of the Executive’s separation from service
or, if earlier, the date of the Executive’s death following such separation from
service.  All such amounts that would, but for this Section 3, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.
 
(b)           The Company intends that income provided to the Executive pursuant
to this Agreement will not be subject to taxation under Section 409A.  The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A.  The Company and the
Executive agree to negotiate in good faith to reform any provisions of this
Agreement to maintain to the maximum extent practicable the original intent of
the applicable provisions without violating the provisions of Section 409A, if
the Company deems such reformation necessary or advisable pursuant to guidance
under Section 409A to avoid the incurrence of any such interest and
penalties.  Such reformation shall not result in a reduction of the aggregate
amount of payments or benefits under this Agreement.  However, the Company does
not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to the Executive pursuant to this Agreement.
 
3

--------------------------------------------------------------------------------


 
4.           At-Will Employment.  Nothing in this Agreement is intended to or
should be construed to contradict, modify or alter the at-will nature of
Executive’s employment with Company.  Executive’s employment with Company
remains at-will, is not for any specified period, and may be terminated at any
time, with or without Cause or advance notice, by either Executive or Company
pursuant to the terms of this Agreement.  Any change to the at-will employment
relationship must be by specific, written agreement signed by Executive and
Company’s CEO.
 
5.           No Other Severance.  Executive acknowledges and agrees that to the
extent Executive is entitled to receive any benefits under this Agreement,
Executive hereby waives his rights, if any, to receive any benefits pursuant to
any other agreement or plan providing for severance or similar benefits.
 
6.           Escrow Account  Immediately prior to a Change of Control
transaction, the Company agrees to establish and maintain an escrow account upon
the reasonable request of the Executive, pursuant to which the Company shall
escrow such amount of funds required to pay the Executive the maximum amount of
severance payments which the Executive may become legally entitled to following
a Change of Control transaction.
 
7.           Successors and Assigns.  The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company.  Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.
 
8.           Applicable Law.  The validity, interpretation and performance of
this Agreement shall be construed and interpreted according to the laws of the
United States of America and the State of California.
 
9.           Entire Agreement; Modification.  This Agreement is intended to be
the entire agreement between the parties and supersedes and cancels any and all
other and prior agreements, written or oral, between the parties regarding this
subject matter.  This Agreement may be amended only by a written instrument
executed by all parties hereto.


Dated: January 8, 2010
 
By:
/s/ Marc S. Simon
     
Marc S. Simon
       
Dated: January 8, 2010
  Rubio’s Restaurants, Inc.            
By:
/s/ Daniel E. Pittard
     
Daniel E. Pittard
     
President and Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 